DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 6:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of estimating, calculating, and determining fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of estimating, calculating, and determining is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 1 is similar to claim 6 but recites an apparatus, rather than a method and the apparatus include comprising: a parameter estimation unit configured to estimate the parameter by using the plurality of data points as input; a threshold setting unit configured to calculate the threshold based on statistical information of residuals of the plurality of data points; and a convergence determination unit configured to determine whether or not convergence of the estimation of the parameter is reached based on the estimated parameter and the calculated threshold. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
The additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of a parameter estimation unit, a threshold setting unit, and a convergence determination unit. These elements are considered to be computing devices. These computing devices are seen as generic computer component storing data performing generic functions without an inventive concept as such does not amount to significantly more than the abstract 
These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices that perform generic functions. Using generic computer elements to perform an abstract idea does not integrate an abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Moreover, “the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 223; see also FairWarninglP, LLCv. latric SysInc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citation omitted) (“[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter”).

Claim 7 is similar to claim 6 but recites a non-transitory computer readable medium that includes a program recorded thereon, the program including instructions that causes a computer to perform steps similar as in claim 6. This amounts to nothing more than instructions to implement the abstract idea on a computer, which fails to integrate the abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Additionally, using instructions to implement an abstract idea on a generic computer “is not ‘enough’ to transform an abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 226. Therefore, the rejection of claim 7 for the same reason discussed above with regard to the rejection of claim 6. 
Dependent claims 2-5, 8-15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fischer et al. (“Random sample consensus: A Paradigm for model fitting with applications to image analysis and automated cartography”, June 1981).
Regarding claims 1, 6, and 7, Fisher et al. disclose an apparatus, computer, and method  for calculating a threshold for separating a plurality of data points into outliers (point 7) and inliers (points 1, 2, 3, 4, 5, 6) and estimating a parameter fitting the inliers (pages 382-383: [outliers are points that do not fit the model, points that do fit are called “inliers”]), the apparatus comprising: a parameter estimation unit configured to estimate the parameter by using the plurality of data points as input (page 383, second column: “If there are enough .
Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Krishnmurthy et al. (US  20130132407 A1).
Regarding claims 1, 6, and 7, Krishnmurthy et al. disclose an apparatus, computer, and method for calculating a threshold for separating a plurality of data points into outliers and inliers and estimating a parameter fitting the inliers ( para. [0030], [0051]), the apparatus comprising: a parameter estimation unit .
Allowable Subject Matter
Claims 2-5, 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Regarding claim 2, none of the prior art of record teaches or suggests a residual calculation unit configured to acquire the plurality of data points and an initial value of the parameter and to calculate residuals of the plurality of data points relative to the acquired initial value; and a weight updating unit configured to, based on the calculated residuals, update weights assigned to the plurality of data points, wherein the parameter estimation unit estimates the parameter by also using, as input, the updated weights of the plurality of data points in addition to the plurality of data points, the threshold setting unit specifies residuals of the inliers, from among the calculated residuals, and calculates the threshold based on the statistical information of the specified residuals of the inliers, and the convergence determination unit outputs the estimated parameter as a parameter fitting the inliers if the convergence determination unit determines that convergence is reached, and sets the estimated parameter as the initial value and causes the residual calculation unit, the weight updating unit, the parameter estimation unit, and the threshold setting unit to each execute processing again if the convergence determination unit determines that convergence is not reached. It is these limitations as they are claimed in the combination with other 
Regarding claims 8 and 12, none of the prior art of record teaches or suggests (d) acquiring the plurality of data points and an initial value of the parameter and calculating residuals of the plurality of data points relative to the acquired initial value; and (e) based on the calculated residuals, updating weights assigned to the plurality of data points, wherein in the (a), the parameter is estimated by also using, as input, the weights of the plurality of data points updated in the (e) in addition to the plurality of data points, in the (b), residuals of the inliers, from among the residuals calculated in the (d), are specified and the threshold is calculated based on the statistical information of the specified residuals of the inliers, if it is determined in the (c) that convergence is reached, the estimated parameter is output as a parameter fitting the inliers in the (c), and if it is determined in the (c) that convergence is not reached, the parameter estimated in the (a) step is set as the initial value and the (d), the (e), the (a), and the (b) are each executed again. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.